



COURT OF APPEAL FOR ONTARIO

CITATION: Deltro Group Ltd. v. Potentia Renewables Inc., 2017
    ONCA 784 DATE: 20171012

DOCKET: M48177 (C64114)

Sharpe, Blair and Epstein JJ.A.

BETWEEN

Deltro Group Ltd. And Deltro Electric Ltd.

Plaintiff

(Appellant/Responding
    Party)

and

Potentia Renewables Inc.

Defendant

(Respondent/Moving
    Party)

William Brock and Maureen Littlejohn, for the moving
    party

Michael Mazzuca, for the responding party

Heard and released orally: October
    6, 2017

REASONS FOR DECISION

[1]

The respondents move to quash this appeal from the dismissal of a motion
    for an interlocutory injunction.

[2]

In our view, the motion must be granted as the order is interlocutory in
    nature and therefore, the appeal is not within the jurisdiction of this court:
Courts
    of Justice Act
R.S.O. 1990. C. C. 43, ss. 6(1)(b) and 19(1)(b).

[3]

It is well established that the characterization of an order as being
    final interlocutory depends upon its legal nature rather than its practical
    effect. Accordingly, even where the practical effect of refusing an
    interlocutory injunction, may from a practical perspective effectively end some
    aspect of the litigation, the legal nature of such an order remains interlocutory
    for the purposes of appeal see:
Ontario Medical Association v. Miller
,
    [1976] 14 O.R. (2d) 468.

[4]

The request for a mandatory injunction to search and obtain documents
    was made within this action and the order dismissing that request is also
    interlocutory in nature for the purposes of appeal.

[5]

The appellants express concern that the reasons of the motion judge
    determine the issue of confidentiality. We do not accept that submission. The
    reasons reflect a decision on the state of the record at the stage of the
    interlocutory injunction and do not conclusively determine the issue which
    remains open for trial.

[6]

Accordingly, the appeal is quashed.

[7]

Costs to the moving party fixed at $5000, inclusive of taxes and
    disbursements.

Robert J. Sharpe
    J.A.

R.A. Blair J.A.

Gloria Epstein
    J.A.


